Wright, J.
(dissenting.) — Seldom, if ever, have I felt such an abiding conviction of the incorrectness of any conclusion reached, as that announced in the foregoing opinion of the majority of the court. To my mind the case is wanting in every element of oppression, fraud, or any thing else to warrant the interference of a court of chancery. The substance of the whole matter is, that the husband taking advantage of his position, stole from defendant’s store goods, according to his own voluntary admission, corroborated over and over again by his wife, almost if not quite sufficient to. build or finish the house.
And this information plaintiff was the first to. communicate to defendants. That she, herself, was guiltless in *514respect to these larcenies I think is exceedingly questionable under all the testimony. However this may be, the husband was guilty — admitted it — she admitted it, and in the presence of those who had been their friends she voluntarily made this conveyance. If she did not act voluntarily, she never will and never did, nor will any feme covert in the future. Leaving out of view any thought, that there was an agreement to compromise a felony, which is given no weight in the majority opinion, and which I therefore need not discuss, I feel bound to say, that this deed was made freely, fairly, without oppression or the semblance of it, and without fraud, and that she is no more entitled to relief than if she had voluntarily paid for goods and money honestly, instead of feloniously obtained by the husband.
This much as to the question of fact and the main issue in the case. I cannot but say, however, that if I believed that plaintiff made this deed “ under such circumstances of oppression as to preclude the idea of a free and voluntary act on her part,” I should be very far from treating the conveyance as even a security for the payment of defendants’ debt against the husband. The property belonged to the wife, in her own right. This is conceded. If the creditor can, by such “circumstances of oppression as preclude the idea of a free and voluntary act” on the part of the wife, obtain from her a deed to her homestead, and thereby obtain security for the husband’s debts, then oppression secures a premium, the homestead exemption is a mere name, and the creditor, by his cruelty and fraud, though he does not get a valid conveyance, gets all he wants, security for his debt Assuming that this was the husband’s debt, as the majority opinion does, I repeat that if I believed that this deed was obtained under “ circumstances of oppression,” etc., I would never .consent that it be held good for any thi-pjp,
*515Then, again, I see nothing in the case to warrant the thought that defendants “may well be held to the performance of an implied promise to pay what the property was reasonably worth.” They either bought it, paying and accounting at the time fairly and freely for what was estimated as its true value, or else they in equity should be treated as holding it as security for the payment of their debt. To me it is a new doctrine that the mortgagee (treating defendants as such in equity) shall be compelled to pay the mortgagor what the property mortgaged is worth over and above the mortgage debt, before he can be entitled to his security. I supposed that the creditor should be first paid his debt, and that he could not he compelled, in order to secure it, to pay his debtor a sum which he never, either expressly or otherwise, assumed to pay.
So, too, I do not know how the conclusion was reached that the husband’s liability to defendants was six hundred dollars. If I can believe human testimony, it was more than this. At all events, it would seem fair that defendants should have interest on the valne of' the goods stolen, from the time of the taking. This,, even, is refused in the foregoing opinion.
For these reasons I cannot agree with the majority of the court.